DETAILED ACTION
This Office Action is responsive to communications of application received on 9/9/2021. The disposition of the claims is as follows: claims 1-11 are pending in this application. Claims 1 and 9-11 are independent claims.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 9/9/2021 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. 2018/093310 to Yamaguchi et al.
As to claim 1, Yamaguchi discloses an image processing device comprising a processor (MFP 30 of figure 1 and driver license of figure 16 and paragraph 0017) configured to: 
determine presence or absence of a face image for a plurality of pieces of image data read from at least one image presenting medium (performing face recognition; paragraph 0148); and 
decide a relationship for the plurality of pieces of image data, based on a result of the determination (front and back relationship of the scanned medium; paragraph 0148).
As to claim 2, Yamaguchi further discloses wherein the relationship is front and back of the image presenting medium (front and back relationship of the scanned medium; paragraph 0148) or a page order, and the processor is further configured to: decide image data including a face image is on a front side of the image presenting medium (front surface can be determined based on attributes; paragraph 0148 and photograph as shown on the front surface; figure 16a) or on a page before image data not including a face image.
As to claim 3, Yamaguchi further discloses wherein the processor is configured to: determine presence or absence of a face image for two pieces of image data read from one image presenting medium (medium 9 of figure 1 and paragraph 0148); and decide that image data including a face image is on a front side of the image presenting medium (front surface can be determined based on attributes; paragraph 0148 and photograph as shown on the front surface; figure 16a).
As to claim 9, Yamaguchi discloses an image reading device (MFP 30 of figure 1) comprising: 
an optical reading device that read an image data from both sides of an image presenting medium (scanner; paragraph 0033); and 
a memory (22 of figure 3); 
a processor (CPU 21 of figure 3) coupled to the memory and the processor configured to: determine presence or absence of a face image for a plurality of pieces of the read image data; and decide a relationship for the plurality of pieces of image data, based on a result of the determination (please see similar rejection to claim 1 above).
As to claim 10, claim 10 is for an image processing method (paragraph 0011) that corresponds to apparatus claim 1. Therefore, it has been analyzed and rejected based on apparatus claim 1 above.
As to claim 11, claim 11 is for a non-transitory computer-readable recording medium (paragraph 0038) that corresponds to apparatus claim 1. Therefore, it has been analyzed and rejected based on apparatus claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2018/093310 to Yamaguchi et al. in view of U.S. Patent Publication No. 2011/0032579 A1 to Murakata.
As to claim 4, Yamaguchi discloses the image processing device as recited in the parent claim. Yamaguchi does not expressly disclose wherein the processor is further configured to: change image processing to be performed on the image data, in accordance with the decided relationship of the image data.
Murakata, in the same area of image processing, teaches change image processing to be performed on the image data, in accordance with the decided relationship of the image data (different image processing for front and back surface; S14-S18 of figure 11B and paragraph 0083).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Yamaguchi’s image processing device by the teaching of Murakata because it would allow for two different image processing of the image data based on the medium attributes in order to output better image quality.
Claim(s) 5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2018/093310 to Yamaguchi et al. in view of U.S. Patent Publication No. 2017/0195515 A1 to Dolev.
As to claim 5, Yamaguchi discloses the image processing device as recited in the parent claim. Yamaguchi does not expressly disclose wherein the processor is further configured to: select definition information for performing character recognition processing, based on the decided relationship.
Dolev, in the same area of image processing, teaches select definition information for performing character recognition processing, based on the decided relationship (select definition for OCR based on image attributes; paragraphs 0163 and 0176-0177).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Yamaguchi’s image processing device by the teaching of Dolev because it would allow for a proper selection of OCR method according to the image attributes.
As to claim 8, Yamaguchi discloses the image processing device as recited in the parent claim. Yamaguchi does not expressly disclose perform rotation processing of an image for each piece of image data that is inputted; and determine presence or absence of a face image for the image data that has been subjected to the rotation processing.
	Yamaguchi teaches determine presence or absence of a face image for a plurality of pieces of image data read from at least one image presenting medium (performing face recognition; paragraph 0148).
Dolev, in the same area of image processing, teaches perform rotation processing of an image for each piece of image data that is inputted (S120-S130 of figure 1 and S4220 of figure 29 and paragraphs 0170-0171).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Yamaguchi’s image processing device by the teaching of Dolev because it would allow for correction of a skewed scanned image before performing OCR on the scanned image.
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675